       Case 2:15-cv-01045-RFB-BNW Document 746 Filed 09/13/19 Page 1 of 2



                             THE UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEVADA
                                          ****

 CUNG LE, et al.,

               Plaintiffs,                                 2:15-cv-01045-RFB-BNW

 vs.                                                       DATE: September 13, 2019

 ZUFFA, LLC,                                               Courtroom 7C

               Defendant.


THE HONORABLE RICHARD F. BOULWARE, II, UNITED STATES DISTRICT JUDGE

DEPUTY CLERK: Blanca Lenzi COURT RECORDER: Patty Ganci

COUNSEL FOR PLAINTIFFS: Eric Cramer, Esq., Joshua Davis, Esq., Joseph Saveri, Esq., Mark
Suter, Esq., Patrick, Madden, Esq., Daniel Silverman, Esq. Don Springmeyer, Esq.

COUNSEL FOR DEFENDANT: William Isaacson, Esq., Brent Nakumbera, Esq., Stacey Grisby, Esq.,
Nicholas Widnell, Esq., Riche McKnight, Esq., Colby Williams, Esq., Suzanne Nero, Esq.

MINUTES OF PROCEEDINGS: Evidentiary Hearing – Day 6

The Court convened at 8:22 AM.

The Court makes preliminary statements.

Professor Alan Manning, having previously been sworn, resumes testimony on re-direct
examination by Mr. Davis.
Plaintiff’s exhibits 17, 3, are offered, marked and admitted into evidence.

Court recessed at 10:45 AM.
Court reconvened at 10:52 AM.

Professor Alan Manning resumes testimony on re-direct examination by Mr. Davis.
Professor Manning is then excused.




                                          Page 1 of 2
     Case 2:15-cv-01045-RFB-BNW Document 746 Filed 09/13/19 Page 2 of 2



Cung Lee, et al, v. Zuffa, LLC
Case no. 2:15-cv-01045-RFB-BNW
Evidentiary Hearing – Day 6, September 13, 2019
---------------------------------------------------

Final Arguments by Mr. Davis.

Final Arguments by Mr. Isaacson.

Rebuttal Arguments by Mr. Davis.

The Court next makes preliminary statements and hears representations from the parties
regarding the order of the remaining witness testimony set for September 23, 2019. The
Evidentiary hearing – Day 7 will resume on Monday, September 23, 2019 at 9:30 AM,
Courtroom 6300. Location:
    • Spottswood W. Robinson III and Robert R. Merhige, Jr., Federal Courthouse
       701 East Broad Street
       Richmond, VA 23219

The Courtroom deputy to email counsel regarding any media equipment to be used at the
Richmond, VA Courthouse. The Court directs counsel for the parties to be at the courthouse by
8:30 AM in Courtroom 6300 to address any technical issues prior to the start of the hearing.

The Court adjourned at 11:23 AM.


                                                           DEBRA K. KEMPI, CLERK
                                                           U.S. DISTRICT COURT

                                                           BY:         /S/               d
                                                           Blanca Lenzi, Deputy Clerk




                                             Page 2 of 2
